Citation Nr: 1042597	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected nightmare disorder.

2.  Entitlement to service connection for psychiatric 
disabilities other than a nightmare disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in January 2003 and April 
2004 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

This case was remanded by the Board in May 2009.  The requested 
development has been completed and the case is once again before 
the Board.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an original 
award does not raise the question of entitlement to an increased 
rating, but instead is an appeal of an original rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the 
Board has characterized the rating issue on appeal as a claim for 
a higher evaluation of an original award.  Analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection-in this case, March 
15, 2002. 


FINDINGS OF FACT

1.  The Veteran's nightmare disorder is not productive of more 
than mild occupational and social impairment.

2.  The Veteran is not currently diagnosed with PTSD.






CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for service-connected nightmare disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
and 4.130, Diagnostic Code 9413 (2010).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, with regard to the Veteran's claim for a 
higher initial disability rating, the Board notes that the 
Veteran's claim was originally for service connection, which was 
granted in the January 2003 rating decision and was evaluated as 
10 percent disabling effective March 15, 2002 (the date the 
Veteran's claim for service connection was filed).  The Veteran 
disagreed with the 10 percent evaluation of this now service-
connected disability in January 2003.  The Board finds that VA's 
obligation to notify the Veteran was met as the claim for service 
connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in 
notice relating to the Veteran's appeal for an increased rating 
is not prejudicial to him

As for the Veteran's claim for service connection for PTSD, 
notice was provided to the Veteran in June 2003, prior to the 
initial AOJ decision on his claim.  The Board finds that the 
notice provided fully complies with VA's duty to notify as to the 
content stated above, but the RO failed to provide notice that a 
disability rating or an effective date for the award of benefits 
will be assigned if service connection is awarded, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, given 
the denial hereafter of the Veteran's claim for service 
connection for PTSD, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
Veteran has not been prejudiced by VA's failure to provide notice 
on these elements of his claim.  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence and 
has been given the regulations applicable to VA's duty to notify 
and assist.  Indeed, the Veteran submitted evidence in connection 
with his claim, which indicates he knew of the need to provide VA 
with information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement have 
been satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of his claim.  VA 
examination with respect to the issues on appeal were obtained in 
May 2002, November 2002, July 2003, January 2004, and July 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinions 
obtained in this case are adequate, as the examiners considered 
the STRs, and the Veteran's lay statements regarding the severity 
of his nightmares and his in-service stressful incidents which 
the Veteran believed resulted in PTSD, and his allegations 
regarding continuity of PTSD symptomatology ever since service.  
The examiners also provided information necessary to apply the 
relevant diagnostic code pertaining to the Veteran's nightmare 
disorder.  Accordingly, the Board finds that VA's duty to assist 
in obtaining a VA examination or opinion with respect to the 
issues of service connection for PTSD, and entitlement to an 
initial rating in excess of 10 percent for a nightmare disorder 
have been met.  38 C.F.R. § 3.159(c)(4).

II. Factual Background

The Veteran was afforded a mental disorder examination in May 
2002.  The Veteran's main psychological complaint was regular 
nightmares about his experiences in the Gulf War.  He reported 
having nightmares about 4 to 5 times per week, and noted that the 
frequency fluctuated from once or twice a month to near daily.  
The Veteran reported that he had these since March 1991, and 
noted that he awakens feeling scared and gets up and checks the 
doors to his home, then returns to bed.  The Veteran reported 
that he generally falls back to sleep within an hour, and gets 
about five hours of sleep per night.  He denied excessive daytime 
sleepiness, and denied taking naps.  He reported adequate energy 
to perform work and household chores but complained of some 
fatigue that limited his participation in sports.  The Veteran 
also denied any work interference due to mental health problems.  
In terms of his social functioning, the Veteran noted that he 
played sports, and was engaged in a variety of household and yard 
duties.  He visited with his mother regularly, attended church 
with his family, but reported that he did not have any friends 
and never really did.  

On examination, the examiner rendered an Axis I diagnosis of a 
nightmare disorder-subsyndromal, and assigned the Veteran a 
global assessment of functioning (GAF) score of 85.  The examiner 
noted that the Veteran's affect was calm, mood was reported as 
"no problem," his speech was within normal limits in rate, 
tone, volume and content, and there was no sign of a thought 
disorder.  The Veteran denied suicidal or homicidal ideation.  
The Veteran reported good functioning in all areas and denied 
significant current psychosocial stressors.  He denied anxiety 
related symptoms, worries and mood problems.  The Veteran also 
denied irritability or temper problems.  He reported good 
attention and concentration, and denied hallucinations, rituals, 
obsession or compulsions.  The examiner reported that the 
Veteran's complaint centered around recurrent nightmares about 
his Gulf War experience (one battle), but noted that the Veteran 
did not meet the full criteria for a nightmare disorder because 
there did not appear to be any impairment in functioning caused 
by the symptoms.  The examiner also noted that there were no 
other psychological disorders suggested by the interview.

In November 2002, the Veteran was afforded a VA PTSD examination.  
At this examination, the Veteran reported being stationed in the 
Persian Gulf area from December 1990 through March 1991, and 
noted that he was with the 2nd Army division and saw action in 
Saudi Arabia against Saddam Hussein's Medina division.  He 
reported that he was involved in a tank battle, and although he 
was not injured, his friend died when he was hit with two RPG 
rounds.  The examiner noted that the Veteran had never been 
hospitalized for nervous or emotional illness and had never 
received outpatient treatment in a psychiatric setting.  The 
Veteran reported that he began experiencing nightmares the night 
after the battle, and noted that when he nods off during the 
daytime, he can see the vision in his head of being in his tank 
and throwing grenades or his friend yelling help me.  The 
examiner noted that this was a vague description of what might be 
considered a flashback.  The Veteran reported that he jumps with 
any loud noise that sounds like a weapon, and noted that he is 
constantly looking around, and in church, he reported that he has 
to sit against a wall where he can see everything.

On examination, the examiner rendered an Axis I diagnosis of a 
nightmare disorder, subclinical, and insomnia related to the 
nightmare disorder, subclinical, and assigned a GAF score of 85.  
The examiner noted that the Veteran presented with a parasomnia, 
nightmare disorder, along with a sleep disorder related to his 
parasomnia, insomnia; however, both conditions were subclinical-
that is, not associated with impairment in social, occupational, 
or other areas of functioning.  The examiner explained that 
although the Veteran presented with a number of symptoms commonly 
associated with PTSD, he did not evidence persistent avoidance of 
stimuli associated with his Gulf War trauma.  To a certain extent 
he did exhibit symptoms of increased arousal, but these were low-
grade in intensity.  The examiner noted that the Veteran did 
demonstrate some re-experiencing, but by itself, it was not 
sufficient to warrant a diagnosis of PTSD.  The examiner also 
pointed out that the Veteran had never found it necessary to seek 
treatment for his symptoms, and reported that he was a high 
functioning individual.

A July 2003 VA PTSD examination again reflected no PTSD 
diagnosis.  The examiner reported that although the Veteran met 
criteria A for a diagnosis of PTSD, he did not fully meet the 
DSM-IV criteria for reexperiencing, avoidance, and hyper arousal 
symptoms.  The examiner also noted that the Veteran did not meet 
the criteria for an anxiety disorder not otherwise specified, as 
the most prominent symptom endorsed was sleep disturbance.  The 
examiner again rendered an Axis I diagnosis of nightmare 
disorder-subsyndromal, and reported that in spite of the sleep 
disturbance, the Veteran generally had good social and 
occupational functioning.

In January 2004, the Veteran was afforded a VA chronic fatigue 
examination.  At this examination, he reported constant fatigue, 
and noted that any continuous activity caused fatigue and 
required him to stop and rest.  The Veteran complained of poor 
sleep and noted that, although he was able to go to sleep, he 
wakes up with dreams/nightmares and cannot get back to sleep.  He 
estimated averaging four to six hours of sleep per night.  He 
related that some mornings he feels rested and other days he 
feels drained.  He denied a history of low-grade fever, 
pharyngitis, adenopathy, and muscle aches (except for some 
complaints of some cramps in his legs).  He reported being able 
to walk one and a half miles before having to take a break and 
being fine after a 45 minute rest.  He did not describe any 
incapacitating episodes following exercise.  He reported having 
headaches every other day since 1995 located in the frontal area 
described as throbbing and treated with Advil with relief.  His 
daily activities consisted of sitting on the couch watching 
television and reading, and napping for one hour daily except for 
when he does not sleep the night before due to his nightmares.  
Physical examination was within normal limits.  Laboratory test 
results, including a comprehensive metabolic panel, were 
essentially within normal limits, and his thyroid stimulating 
hormone was normal.  The VA examiner did not diagnose the Veteran 
with chronic fatigue syndrome because he did not meet the 
criteria for such a diagnosis as the fatigue he experiences is 
related to his poor sleeping habits due to his dreams/nightmares.

The Veteran was afforded a VA examination in July 2009.  At this 
examination, the Veteran reported that he experienced nightmares 
where he awakens with the impression that he died due to being 
shot in combat, which recalls the history of his friend being 
shot.  The Veteran reported that his nightmares occurred three to 
four times a week and he awakens clear headed from these dreams.  
He noted that his dreams of combat situations were troubling, but 
that he was not suicidal.  The examiner also noted that the 
Veteran had a history of witnessed apneas, awakening short of 
breath, disruptive snoring, awakening fatigue, and sleeping 
during the day, and he is subject to irritability and anger 
outbursts.  It was noted he had no clear history of 
hallucinations, panic attacks, or paranoia.  The Veteran reported 
that his mood, energy, and concentration were not good lately.  
The examiner noted that the frequency of the symptoms was three 
to four times per week, the severity was mild, and the duration 
of the symptoms was since 1991.  

The examiner opined that the in-service stressor noted by the 
Veteran-a friend of his was killed in action by a rocket-
propelled grenade round was not linked to his current nightmare 
condition.  The examiner noted that the Veteran had been 
unemployed since 2002 due to fatigue during the day, and noted 
that the Veteran had no time off from work due to his mental 
health.  In terms of social functioning, the Veteran reported 
that he was married and close to his family, but did not have too 
many friends.  He reported that he was not a member of any 
organizations and occasionally attended church.  The examiner 
noted that the Veteran had withdrawn socially and irritability 
affected his social interactions.  However, the examiner reported 
that no other symptoms affected his social functioning, and the 
overall effect of his nightmare disorder was mild.  Regarding his 
occupational functioning, the examiner noted that a lack of sleep 
caused fatigue and difficulty working.  The examiner stated that 
the Veteran felt irritable and did not want to be bothered.  No 
other symptoms affected the Veteran's ability to work.  The 
examiner assessed the Veteran's overall impairment in work 
performance as mild.  

On mental status examination, the Veteran's communication was 
intact, speech was normal in speed and amount, psychomotor 
activity was within normal limits, mood and affect were within 
normal limits, thought processes were linear and thought content 
unremarkable.  There was no evidence of psychosis and memory and 
judgment were intact.  Insight was questionable and a cognitive 
screen was within normal limits.  The VA examiner rendered an 
Axis I diagnosis of a nightmare disorder, reporting that it was 
mild, and assigned a GAF score due to the nightmare disorder of 
70.  The examiner explained that the claims file had been 
reviewed and noted that the GAF score of 70 reflected mild 
impairment in employment and social functioning.  The examiner 
reported that the Veteran's nightmare disorder was only 
associated with two symptom criteria, and reported that no other 
details of a nightmare disorder are available or elicited.  The 
examiner stated that social and occupational impairment due to 
nightmare disorder is mild at this time and has been mild since 
1991.  Overall, the examiner noted that the severity of the 
nightmare disorder was mild. 

Regarding PTSD, the examiner opined that the Veteran's symptoms 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  He 
explained that as noted by previous mental health examinations, 
the Veteran's symptoms were insufficient for a PTSD diagnosis 
because, although criterion A was met, criteria B, C, and D were 
not met, as was specifically noted in the August 2003 mental 
health VA examination.  Therefore, the examiner stated that a 
diagnosis of PTSD could not be made.

The examiner also explained that although sleep apnea was not 
currently diagnosed, this condition could be an alternate 
explanation for the Veteran's insomnia, fatigue, and irritability 
rather than the explanation of nightmare disorder.  The examiner 
noted that a sleep study had been recommended but had not as yet 
been chosen by the Veteran.

Statements submitted by the Veteran indicate that he worked up 
until he reached the point where he had to take medication to 
sleep and also to stay awake.  He has reported that his 
nightmares are unbearable, noting that he is fatigued all the 
time, and reported that sometimes he did not feel like going on.  
See May 2006, September 2009, and July 2010 statements from the 
Veteran.

The Veteran's girlfriend reported that he was unable to work a 
regular job without taking Vivarin to stay awake and Tylenol pm 
to go to sleep.  She reported that he could not take care of 
himself, and noted that she dressed him, and paid his bills.  She 
also noted that the Veteran only slept about three to four hours 
per night because of his nightmares.  See July 2010 statement.  

The record also includes lay statements submitted by two of the 
Veteran's coworkers, L.H. and T.W.  L.H. noted that he had worked 
with the Veteran for about six months during which time he 
witnessed the Veteran having several nightmares and taking No 
Doze and Vivarin medication to help him stay awake at night.  
L.H. noted that the Captain had sent the Veteran home about twice 
since he had been working with him because the Veteran could not 
stay up.  T.W. noted that he had worked with the Veteran for 
about one year, during which time he noticed that the Veteran had 
a chronic sleep disorder.  T.W. stated that the Veteran had 
several nightmares a week, and sometimes he had to be woken up.  
T.W. reported that one time he tried to wake the Veteran up and 
he started choking him.  T.W. also noted that he witnessed the 
Veteran taking Vivarin to stay awake, and Nytol to sleep, and 
also stated that the Veteran was becoming very nervous and 
suspicious.  See January 2003 coworker statements.

III. Increased Disability Rating for Nightmare Disorder

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do not 
give past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

As noted in the introduction above, the Court has indicated that 
a distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra. 
Accordingly, the Board will evaluate the Veteran's disability to 
determine if the evidence of record entitles him to a higher 
disability rating, for his service connected nightmare disorder 
at any point since the initial award of service connection (i.e. 
March 15, 2002.)

The Veteran's nightmare disorder has been evaluated as 10 percent 
disabling by analogy under 38 C.F.R. § 4.130, Diagnostic Code 
9413, pertaining to anxiety disorder, not otherwise specified.  
Under Diagnostic Code 9413, a 10 percent rating is for 
consideration where there is occupational and social impairment, 
due to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is for consideration where there 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily 
with routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events.)  A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2010). The DSM-IV contains a GAF scale, with scores ranging 
between zero and a 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The higher the 
score, the better the functioning of the individual.  The record 
demonstrates that the Veteran has been assigned GAF scores of 70 
and 85 due to his nightmare disorder.  GAF scores ranging between 
81 and 90 are warranted when there is absen or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 are 
warranted when if symptoms are present but they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); or there is no more than 
slight impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in school work).  GAF scores 
ranging between 61 and 70 are warranted when there are some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 
1994).

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that based on the medical evidence 
of record, the Veteran's disability picture is not productive of 
more than mild occupational and social impairment, which is 
consistent with the critieria for a 10 percent disability rating.  
The evidence does not show symptoms such as those contemplated by 
a 30 percent rating.  More importantly, the Veteran's nightmare 
disorder has consistently been described as mild, and the lowest 
GAF score assigned being 70, which is indicative of mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty in 
social and occupational functioning but the individual is 
functioning pretty well.  The VA examiners have consistently 
stated that the Veteran's nightmare disorder is subsyndromal.  In 
other words, he has some symptoms but they are not associated 
with impairment in social, occupational, or other areas of 
functioning.  In July 2003, it was again reported that, in spite 
of the sleep disturbance caused by the nightmare disorder, the 
Veteran generally had good social and occupational functioning.  
Finally, most recently, in July 2009, the VA examiner opined that 
after reviewing the claims file, the Veteran's nightmare disorder 
caused mild occupational and social impairment, and reported that 
the overall severity due to the nightmare disorder was mild, and 
had been since 1991.

According to the Veteran's statements, he worked up until he 
reached the point where he had to take medication to sleep and 
also to stay awake, and noted that his nightmares were 
unbearable, and that he was fatigued all the time.  See May 2006, 
September 2009, and July 2010 statements.  The Veteran's 
girlfriend reported that the he was unable to work a regular job 
without taking Vivarin to stay awake and Tylenol pm to go to 
sleep, and reported that he could not take care of himself, and 
noted that she dressed him, and paid his bills.  See July 2010 
statement.  The Veteran's coworkers, T.W., and L.H., also stated 
that they had witnessed his nightmares and him taking medication 
to stay awake and go to sleep.  See January 2003 statements.  In 
this case, the Board finds that the severity of the symptoms 
described by the Veteran, his girlfriend, and his coworkers are 
not supported by any of the objective medical evidence of record.  
The Veteran has been examined on numerous occasions (May 2002, 
November 2002, July 2003, and July 2009) by four different 
physicians, all of whom determined that the Veteran's nightmare 
disorder caused no more the mild occupational impairment.  
Although the Board reviewed the these lay statements and took 
them under consideration when evaluating the severity of the 
Veteran's nightmare disorder, the Board finds the assessments 
provided by the medical examiners regarding the severity of his 
nightmare disorder to be more probative than these statements, as 
all four examiners were in agreement as to the severity of the 
symptomatology caused by the Veteran's nightmare disorder.  In 
fact, the Board find the credibility of the Veteran's statements 
regarding the severity of his nightmare disorder to be 
questionable due to the vast discrepancy in the severity of 
symptomatology noted in the four different VA examination reports 
as opposed to the severity of symptoms described by the Veteran 
in his statements submitted directly in support of his claim for 
an increased disability rating.  After considering all the 
evidence, the Board does not find the Veteran's testimony to be 
credible.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); also see Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded 
in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  Thus, the probative value of the 
Veteran's statements as to the severity of his nightmare disorder 
is lessened and, consequently, the more probative evidence is the 
VA examination reports.

As for the lay statements from the Veteran's girlfriend and 
coworkers, although competent and credible, the Board finds that 
they are not carry much weight when measured against the 
Veteran's self-report of symptoms made at the VA examinations.  
Consequently, their lay statements, on their own, are not 
sufficient to establish that a higher disability rating is 
warranted for the Veteran's service-connected nightmare disorder.

Thus, the Board finds that the evidence does not show that the 
Veteran experiences anxiety, suspiciousness, panic attacks or 
mild memory loss (such as forgetting names, directions, or recent 
events) due to his nightmare disorder.  Specifically, in May 
2002, the Veteran denied anxiety related symptoms, and in a July 
2003 VA examination, the examiner noted that the Veteran did not 
meet the criteria for an anxiety disorder, as the most prominent 
symptom endorsed was sleep disturbance.  Although the 2009 VA 
examiner reported that the Veteran was subject to irritability 
and anger outbursts, none of the VA examiners endorsed anxiety or 
a depressed mood as symptoms of the Veteran's nightmare disorder.  
Further, the July 2009 VA examiner stated that the Veteran had no 
clear history of panic attacks or paranoia (suspiciousness), and 
reported that the Veteran's memory was intact.  

In summary, beyond evidence of sleep disturbance, there is no 
other evidence of symptoms indicative of the criteria for a 30 
percent disability rating at any point since the initial award of 
service connection in March 2002.  The Board acknowledges that 
the Veteran does experience chronic sleep impairment, which is a 
symptom noted under the criteria for a 30 percent evaluation.  
However, the overall disability picture evident in the record 
strongly suggests that the difficulties experienced by the 
Veteran are more consistent with the criteria for a 10 percent 
disability rating.  No examiner has suggested that the Veteran's 
nightmare disorder resulted in intermittent periods of inability 
to perform occupational tasks.  Although the 2009 VA examiner 
acknowledged that the Veteran's nightmare disorder resulted in 
difficulty at work at certain times due to lack of sleep, he 
still described the affect of the disability on the Veteran's 
employment as mild.  Therefore, when taken together, the Board 
finds that the severity of the Veteran's nightmare disorder did 
not result in intermittent periods of inability to perform 
occupational tasks; rather his nightmare disorder is more 
properly characterized as resulting in mild symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  In conclusion, 
the disability picture does not approximate the criteria for the 
next higher disability rating.

In addition, the Board has considered whether the Veteran's 
Veteran's nightmare disorder should be evaluated by using any 
other applicable criteria such as those pertaining to chronic 
fatigue syndrome (CFS), evaluated at Diagnostic Code 6354; 
however, a higher disability rating of 20 percent under 
Diagnostic Code 6354 requires a showing that there is 
debilitating fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, and confusion), or a combination of 
other signs and symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting inperiods of 
incapacitation of at least two but less than four weeks total 
duration per year.  38 C.F.R. § 4.88b.  It is noted that, for 
purposes of evaluating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment by a 
physician.  At the January 2004 VA examination, no such symptoms 
were found.  Although the Veteran was noted to have fatigue, it 
was not daily as he also reported some mornings he feels rested.  
In addition, the Veteran did not report any periods of 
incapacitation lasting from two to four weeks a year.  As such, a 
higher disability rating is not warranted under the diagnostic 
criteria pertaining to CFS.  Finally, although the Veteran 
reported he has days when he sleeps because he got no sleep the 
night before because of nightmares, these are not consistent with 
bed rest as stated in above.  Moreover, the Veteran has never 
sought treatment by a physician for his nightmare disorder much 
less for his fatigue related to it.  As such, the Board finds 
that the evidence fails to establish that a higher disability 
rating would be warranted under Diagnostic Code 6354 as an 
alternative to the currently evaluation under Diagnostic Code 
9413.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted under 
38 C.F.R. § 3.321(b).  It is generally provided that the rating 
schedule will represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, to accord justice, 
where the schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the criteria 
set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the rating schedule is 
not inadequate to evaluate the Veteran's service-connected 
nightmare disorder because the Veteran's disability picture is 
contemplated by the rating criteria.  Specifically, the rating 
criteria expressly consider loss of industrial capacity, and the 
primary symptom of the Veteran's nightmare disorder has been 
found to be daytime fatigue which causes mild occupational 
impairment.  Consequently, the preponderance of the evidence is 
against referral for extraschedular consideration.

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected nightmare disorder prevents him 
from obtaining and maintaining gainful employment.  In fact, the 
Veteran's nightmare disorder has been consistently described as 
being productive of no more than mild occupational impairment.  
Thus, any further discussion of an issue of entitlement to a 
total disability rating based on individual unemployability is 
not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted for the 
Veteran's service-connected nightmare disorder.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.

B.  Service connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires: (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2010).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.

In this case, the Veteran has not been diagnosed with PTSD at any 
point during the pendency of this appeal.  In a November 2002 VA 
PTSD examination provided for the purpose of determining whether 
the Veteran suffered from PTSD, the examiner, R.H., M.D., 
explained that although the Veteran presented with a number of 
symptoms commonly associated with PTSD, he did not evidence 
persistent avoidance of stimuli associated with his Gulf War 
trauma.  Dr. H. reasoned that to a certain extent the Veteran did 
exhibit symptoms of increased arousal, but these were low-grade 
in intensity.  He noted that the Veteran did demonstrate some re-
experiencing, but by itself, it was not sufficient to warrant a 
diagnosis of PTSD.  A July 2003 VA PTSD examination conducted by 
a different physician again reflected no PTSD diagnosis.  The 
examiner, R.T., M.D., reported that although the Veteran met 
criteria A for a diagnosis of PTSD, he did not fully meet the 
DSM-IV criteria for reexperiencing, avoidance, and hyper arousal 
symptoms.  Dr. T. instead rendered an Axis I diagnosis of 
nightmare disorder.  Finally, in July 2009, another VA examiner, 
R.K., M.D., opined that the Veteran's symptoms did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  Dr. K.'s opinion is 
supported that of Dr. H. and Dr. T., in that he also found that 
although criteria A was met, criterion B, C, or D, were not met, 
and therefore, a diagnosis of PTSD could not be made.

In summary, during the pendency of this appeal, three different 
physicians determined that the Veteran's symptomatology was not 
sufficient to meet the DSM-IV criteria for PTSD. 

Therefore, without evidence of a current disability diagnosed at 
some point during the pendency of the appeal, the analysis ends, 
and service connection cannot be awarded. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected nightmare disorder is denied.

Service connection for posttraumatic stress disorder (PTSD) is 
denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


